Citation Nr: 1129590	
Decision Date: 08/10/11    Archive Date: 08/23/11

DOCKET NO.  07-00 422	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUE

Entitlement to an increased rating for epidermophytosis and onychomycosis, currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:  James M. McElfresh II, Agent


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The Veteran served on active duty from November 1965 to November 1967.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2006 decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  This matter was remanded in May 2008 for further development.  Following the remand, the RO granted service connection for posttraumatic stress disorder in December 2010, and so the issue of service connection for posttraumatic stress disorder which had been on appeal at the time of the Board's remand is no longer in an appellate status.  

The Veterans Law Judge who conducted a hearing in July 2007 is no longer with the Board.  A January 2011 letter to the Veteran informed him of this development and afforded him a 30 day period to indicate whether he wanted another Board hearing.  He was advised that if he did not respond with this time period, it would be assumed that he did not desire another Board hearing.  No response was received. 

In a letter dated February 25, 2011, the Veteran's representative appears to indicate that the Veteran wishes to advance new claims for several other disabilities.  This matter is hereby referred to the RO for clarification and appropriate action. 


FINDINGS OF FACT

The Veteran does not have 20 to 40 percent or more of his entire body or of exposed areas affected by his epidermophytosis and onychomycosis, nor has systemic therapy such as corticosteroids or other immunosuppressive drugs been required for a total duration of six weeks or more during the past 12-month period.  



CONCLUSION OF LAW

The criteria for a disability rating in excess of 10 percent for epidermophytosis and onychomycosis have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.118, Diagnostic Code 7806 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

Upon receipt of a complete or substantially complete application, VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a).

The notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

The RO provided the Veteran pre-adjudication notice by a letter dated in October 2005.  The notification substantially complied with the requirements of Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying the evidence necessary to substantiate a claim and the relative duties of VA and the claimant to obtain evidence; and Pelegrini v. Principi, 18 Vet. App. 112 (2004).

VA also has a duty to assist a claimant under the VCAA.  VA has obtained VA medical records; assisted the Veteran in obtaining evidence; afforded the Veteran examinations in November 2005, January 2007, and August 2010; obtained medical opinions as to the etiology and severity of disabilities; and afforded the Veteran the opportunity to give testimony before the Board.  All known and available records relevant to the issue on appeal have been obtained and associated with the Veteran's claims file; and the Veteran has not contended otherwise.  The RO's actions complied with the Board's remand by giving the Veteran additional notice, examining him, and readjudicating the claim.  

VA has substantially complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the claim at this time.

Disability evaluations are determined by the application of the Schedule For Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the veteran's condition. Schafrath v. Derwinski, 1 Vet.App. 589, 594 (1991).  Where, as in the instant case, the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  See Fenderson v. West, 12 Vet.App. 119 (1999).

The Veteran appeals the RO's January 2006 denial of a rating greater than 10 percent for epidermophytosis and onychomycosis, which is currently rated under Diagnostic Code 7806.  Under Diagnostic Code 7806, for dermatitis or eczema, a 10 percent rating requires that at least 5 percent, but less than 20 percent, of the entire body or exposed areas be affected; or that there is intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of less than six weeks during the past 12-month period.   A 30 percent rating requires that 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas be affected, or; that systemic therapy such as corticosteroids or other immunosuppressive drugs were required for a total duration of six weeks or more, but not constantly, during the past 12-month period.  A maximum rating of 60 percent is warranted when the skin disability covers an area of more than 40 percent of the entire body or when more than 40 percent of exposed areas is affected, or; when constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs were required during the past 12-month period.  38 C.F.R. § 4.118, Diagnostic Codes 7806.

A review of the evidence of record reveals that the Veteran does not have 20 to 40 percent or more of his entire body or of exposed areas affected by his epidermophytosis and onychomycosis; and that systemic therapy such as corticosteroids or other immunosuppressive drugs has not been required for a total duration of six weeks or more during the past 12-month period.  

On VA evaluation in July 2005, the Veteran had dystrophic great nails but no skin rash.  On VA examination in November 2005, the Veteran reported that there had been topical treatment in the past 12 months.  Skin disease was present only in the fingernails of the left hand and in the toenails of both feet.  The exposed area was 50 percent of the left hand.  No more than 5 percent of the whole body was affected.  

On VA evaluation in April 2006, the Veteran had been on Lamisil for one month.  His left hand had no lesions but he had distal onychal hyperkeratosis of the nails of his left hand and both feet.  His right hand nails had no pitting or other nail changes, and there were no skin lesions on his trunk, arms, or face.  

On VA examination in January 2007, the Veteran had most recently been treated with terbinafine.  His hands were nearly free of any rash.  There was a small amount on the dorsum of each hand.  There was a fissure on the palm of the right hand at the base of the ring finger.  There was no onychomycosis of any of his toenails or fingernails.  There was one small slightly raised reddened area, a millimeter or so in diameter, that looked like it might be a recurrence of dermatophytosis.  

On VA examination in August 2010, less than 5 percent of exposed areas and less than 5 percent of the Veteran's entire body were affected.  Additionally, the examiner indicated that there had been no skin disease treatment in the past 10 months.  

The Veteran has claimed that other areas are affected, including his head and face.  See the November 2005 VA examination report and his July 2007 hearing testimony.  However, the Board finds that this is not the case.  None of the treatment reports demonstrate this.  Moreover, no evidence shows that there are any associated scars.  Accordingly, the Board finds that Diagnostic Code 7806 is most appropriate.  See Butts v. Brown, 5 Vet. App. 532, 538 (1993) (en banc).

Extraschedular

In general, the schedular disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  The application of such schedular criteria was discussed in great detail above.  To accord justice in an exceptional case where the schedular standards are found to be inadequate, the RO is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1)).

The criterion for such an award is a finding that the case presents an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical application of regular schedular standards.  Id.  The Court has held that the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance; however, the Board is not precluded from raising this question, and in fact is obligated to liberally read all documents and oral testimony of record and identify all potential theories of entitlement to a benefit under the law and regulations.  Floyd v. Brown, 9 Vet.App. 88 (1996).  The Court further held that the Board must address referral under 38 C.F.R. §3.321(b)(1) only where circumstances are presented which the Director of VA's Compensation and Pension Service might consider exceptional or unusual.  Shipwash v. Brown, 8 Vet.App. 218, 227 (1995).

In Thun v. Peake, 22 Vet.App. 111 (2008), the Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  Either the RO or the Board must first determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.

If the RO or the Board finds that the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

In this case, the Veteran reported in November 2005 that during flare-ups, it was difficult to work and that sometimes he can not work.  He reported that he had lost work 2-3 times per month or more, and that it was very difficult to perform work during flare-ups.  In February 2006, he stated that his fungus on his hands hurt and that it impaired his working ability.  In July 2007, he testified that he is an electrician and that he loses his skin and it gets raw.  The symptoms described by the Veteran fit squarely within the criteria found in the relevant Diagnostic Code for the disability at issue.  In short, the rating criteria contemplate not only his symptoms but the severity of his disability.  For these reasons, referral for extraschedular consideration is not warranted.

In conclusion, the Board finds that a preponderance of the evidence is against the Veteran's claim for a rating in excess of 10 percent for his service-connected epidermophytosis and onychomycosis.  As the preponderance of the evidence weighs against the claim, the provisions of 38 C.F.R. § 4.7 and the benefit-of-the-doubt doctrine do not apply.  See 38 U.S.C.A. § 5107(b).


ORDER

A disability rating in excess of 10 percent for epidermophytosis and onychomycosis is denied.



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


